Civil action by ultimate consumer to recover of manufacturer or bottler damages resulting from drinking bottled beverage containing noxious substance.
On 7 March, 1939, the plaintiff purchased from a retail merchant in Parmele, N.C. a bottle of coca-cola which had been manufactured or bottled and placed on the market by the defendants. The plaintiff testified that as a result of swallowing shattered glass from the bottle of coca-cola she suffered personal injury and pain.
The defendant's plant is located in the city of Greenville, N.C. Over objection of plaintiff, the jury was allowed to inspect the plant of the defendants and to observe the "processes of operating the machinery." This was at the November Special Term, 1941, Pitt Superior Court.
From verdict and judgment for defendants, the plaintiff appeals, assigning errors.
One member of the Court, Schenck, J., not sitting, and the remaining six being evenly divided in opinion whether, in the circumstances, error was committed in allowing the jury to view the premises of the defendants and to observe the processes of operation, Highway Com. v. Hartley,218 N.C. 438, 11 S.E.2d 314, the judgment of the Superior Court stands affirmed as the disposition of this appeal without becoming a precedent, accordant with the usual practice in such cases. Outlaw v. Asheville,215 N.C. 790, 1 S.E.2d 559.
Affirmed. *Page 166